Filed 4/13/22 In re A.M. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re A.M. et al., Persons                                   B308966
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No. 18CCJP07933)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 G.R.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Martha A. Matthews, Judge. Affirmed.
      Aida Aslanian, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Caitlin Christian, under appointment by the Court of
Appeal, for Minors and Respondents, A.M. and F.M.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent Los Angeles
County Department of Children and Family Services.
                      ____________________

       The Los Angeles County Department of Children and
Family Services (DCFS) initiated juvenile dependency
proceedings concerning A.M., F.M., Vi.M., M.M., and Va.M. on
the grounds that their mother (mother) and the biological father
of A.M. and F.M. (G.R.) had physically abused A.M. and F.M. At
the outset of the proceedings, the juvenile court declared that
A.M. had two presumed fathers—(1) G.R. and (2) A.S., who is the
biological father of Vi.M., M.M., and Va.M. The court also found
that A.S. is the sole presumed father of F.M., Vi.M., M.M., and
Va.M. The court later sustained an amended version of the
initial petition, which included an allegation that A.S. had
exposed F.M. to A.S.’s domestic violence against mother. The
juvenile court declared all five children dependents of the court,
removed them from their parents, and ordered DCFS to provide
family reunification services.
       DCFS filed a subsequent petition alleging dependency
jurisdiction over the five children under Welfare & Institutions
Code1 section 300, subdivisions (b)(1), (d), and (j) because G.R.
sexually abused A.M. and mother failed to protect A.M. from


      1  Undesignated statutory citations are to the Welfare and
Institutions Code.




                                   2
G.R.’s misconduct. At the adjudication hearing, the juvenile
court sustained the petition and invited the parties to address at
the upcoming disposition hearing whether it should set aside
G.R.’s designation as presumed father of A.M. in light of its
finding that G.R. had sexually abused A.M. Upon A.M.’s request,
the court thereafter declared that G.R. was merely A.M.’s
biological father and A.S. was A.M.’s sole presumed father. The
juvenile court then issued custody and parentage orders that
gave sole physical custody of the five children to A.S. and
monitored visitation to mother, and terminated dependency
jurisdiction.
      On appeal, G.R. claims the juvenile court erred in
sustaining the subsequent petition and setting aside his
designation as a presumed father of A.M.2 We reject G.R.’s
challenge to the court’s jurisdictional findings because most of his
arguments would have us reweigh the evidence presented to the
juvenile court, and the remainder of his contentions does not
establish that A.M.’s allegations of abuse are physically
impossible or inherently incredible. Further, he fails to show the
court abused its discretion in reconsidering its prior parentage
ruling and concluding that it was in A.M.’s best interest to
designate A.S. as her sole presumed father. Finding no error, we
affirm.




      2 Mother and A.S. are not parties to this appeal. Appellate
counsel for A.M. and F.M. filed a respondents’ brief.




                                    3
               PROCEDURAL BACKGROUND3
       We summarize only those aspects of the procedural history
that are relevant to this appeal.
       On December 13, 2018, DCFS filed a juvenile dependency
petition pursuant to section 300 concerning A.M., F.M., Vi.M.,
M.M., and Va.M.4 (A.M. I, supra, B299164.) In essence, the
petition alleged: (1) G.R. had physically abused A.M. and F.M.
and mother failed to protect them, and (2) mother had physically
abused A.M. and F.M. and G.R. failed to protect them. (Ibid.) At
the December 14, 2018 detention hearing, the juvenile court
declared G.R. the presumed father of A.M. and F.M., and A.S. the
presumed father of Vi.M., M.M., and Va.M. (Ibid.) The court
ordered DCFS to detain the five children pending disposition or a
further order of the court. (Ibid.)
       At a hearing held on February 4, 2019, the juvenile court
declared A.S. to be a presumed father of A.M. and F.M. (A.M. I,


      3    We derive part of the Procedural Background from our
prior opinion (In re A.M. (Mar. 4, 2020, B299164) [nonpub. opn.]
(A.M. I)), which we judicially notice on our own motion.
(Evid. Code, §§ 452, subd. (d), 459.) We derive other aspects of
the Procedural Background from concessions in G.R.’s appellate
briefing. (See Artal v. Allen (2003) 111 Cal.App.4th 273, 275,
fn. 2 [“ ‘[B]riefs and argument . . . are reliable indications of a
party’s position on the facts as well as the law, and a reviewing
court may make use of statements therein as admissions against
the party. [Citations.]’ [Citations.]”].)
      4  When DCFS filed this petition, A.M. was 10 years old,
F.M. was eight, Vi.M. was six, M.M. was five, and Va.M. was
four. (A.M. I, supra, B299164.) Additionally, we note that G.R. is
the biological father of A.M. and F.M., whereas A.S. is the
biological father of Vi.M., M.M., and Va.M. (Ibid.)




                                    4
supra, B299164.) At a February 8, 2019 hearing, the court
declared that G.R. was not F.M.’s presumed father, thereby
negating its prior ruling affording him that status. (Ibid.) The
court nonetheless reaffirmed its prior ruling declaring G.R. to be
a presumed father of A.M. (Ibid.) Thus, pursuant to the court’s
rulings, A.M.’s presumed fathers were A.S. and G.R., and A.S.
remained the sole presumed father of F.M., Vi.M., M.M., and
Va.M. (Ibid.)
       On April 4, 2019, DCFS filed a first amended petition,
which reasserted the initial petition’s counts against mother and
G.R., and added two identical counts (count b-5 and count c-1)
that alleged A.S. struck mother in F.M.’s presence. (A.M. I,
supra, B299164.) At the June 10, 2019 adjudication hearing, the
juvenile court found that amended versions of the 12 counts
alleged against G.R. and mother were true, dismissed count c-1,
and sustained an amended version of count b-5. (See ibid.) On
June 26, 2019, the court declared each of the children dependents
of the court, removed them from the care, custody, and control of
their mother and respective fathers, and ordered DCFS to
provide family reunification services to mother, G.R., and A.S.
(Ibid.) Mother’s case plan permitted her to have monitored visits
with all five children, and G.R.’s case plan authorized monitored
visits with A.M. and F.M. We later affirmed the jurisdictional
and dispositional orders against A.S. in A.M. I. (Ibid.)
       On January 6, 2020, the juvenile court held a review
hearing at which it found G.R. and mother had made substantial
progress on their case plans, but also found that returning A.M.
and F.M. to G.R.’s and mother’s physical custody would create a
substantial risk of detriment to these children. The court ordered
DCFS to continue to provide reunification services to G.R. and




                                   5
mother, and allowed them to have unmonitored visits with A.M.
and F.M.
       On March 2, 2020, DCFS filed a subsequent petition
pursuant to section 342.5 The subsequent petition invoked the
juvenile court’s jurisdiction under section 300, subdivisions (b)(1),
(d), and (j), and alleged three identical counts: count b-1, count d-
1, and count j-1. These counts averred: “On a prior occasion, the
children[’s] . . . mother[’s] . . . male companion, [G.R.], father of
the children, [A.M.] and [F.M.], sexually abused . . . [A.M.] by
fondling [A.M.’s] vagina with [G.R.’s] hand. On a prior occasion,
[G.R.] fondled [A.M.’s] legs and the area above the child’s vagina
and below the child’s belly button with [G.R.’s] hands. On prior
occasions, [G.R.] hugged [A.M.], while [G.R.] fondled the child’s
back underneath the child’s clothes and on top of the child’s
clothes, causing [A.M.] to feel uncomfortable. On prior occasions,
[G.R.] fondled . . . [A.M.’s] hands, legs and knees with [G.R.’s]
hands, causing [A.M.] to feel uncomfortable. The mother failed to
take action to protect [A.M.] and the mother does not believe the
child’s sexual abuse disclosure. Such sexual abuse of [A.M.] on
[the] part of [G.R.] and the mother’s failure to protect the child
endangers the child’s physical health and safety, and places

      5  Section 342, subdivision (a) provides in pertinent part:
“In any case in which a minor has been found to be a person
described by Section 300 and the petitioner alleges new facts or
circumstances, other than those under which the original petition
was sustained, sufficient to state that the minor is a person
described in Section 300, the petitioner shall file a subsequent
petition.” (§ 342, subd. (a).) Subdivision (b) states: “Unless
otherwise provided by law, all procedures and hearings required
for an original petition are applicable to a subsequent petition
filed under this section.” (Id., subd. (b).)




                                     6
[A.M.] and siblings, [F.M., Vi.M., M.M., and Va.M.] at risk of
serious physical harm, damage, danger, sexual abuse and failure
to protect.”
       On March 3, 2020, the juvenile court detained all five
children, and authorized G.R. and mother to have only monitored
visits with A.M. and F.M.
        On August 17, 2020, the juvenile court held an
adjudication hearing on the subsequent petition. The court
admitted into evidence six reports from DCFS, five of which have
attachments that were also admitted into evidence.6 G.R. called
A.M. as a witness. The court later found A.M. to be “highly
credible as a witness” and sustained counts b-1, d-1, and j-1 of the
subsequent petition. The court also stated that at the upcoming
disposition hearing, the parties could address whether G.R.
should retain his designation as a presumed father of A.M.
Specifically, the court remarked, “Now that the [subsequent

      6 The last minute information report filed on
August 5, 2020 and its attachments (collectively,
DCFS’s exhibit 6) do not appear in the clerk’s transcript. On
June 7, 2021, G.R. filed a “request to complete the record” in
which he asks us to consider a copy of that last minute
information report and the forensic interview transcript attached
thereto. (Boldface & capitalization omitted.) We construe G.R.’s
request as a motion to augment the record to include these
documents, and, so construed, we grant that motion, which we
also note is unopposed. (See Cal. Rules of Court, rule 8.410(b)(1)
[“On motion of a party or on its own motion, the reviewing court
may order the record augmented or corrected as provided in
rule 8.155(a) . . . .”]; Cal. Rules of Court, rule 8.155(a)(1)(A) [“At
any time, on motion of a party or its own motion, the reviewing
court may order the record augmented to include: [¶] . . . Any
document filed or lodged in the case in superior court . . . .”].)




                                     7
petition] has been sustained, [the court] believe[d] there’s some
support in the case law for making a determination under Family
Code [section] 7612 that stronger considerations of policy would
support [A.S.’s] claim to presumed father status, and [A.S. and
G.R.] should not continue to both have presumed father status.”
       On September 18, 2020, A.M. filed a motion requesting the
court to set aside its prior ruling that G.R. is a presumed father
of A.M. In particular, A.M. argued that “[i]n light of the
sustained allegation of sexual abuse by [G.R.], the Court should
find that [A.S.] has the stronger claim to presumed father
status[,] . . . and . . . that [G.R.] is merely a biological father.”
       At the disposition hearing also held on September 18, 2020,
the juvenile court set aside G.R.’s designation as a presumed
father of A.M., declared A.S. to be A.M.’s sole presumed father,
and found G.R. was only A.M.’s biological father. The court ruled
G.R. “shall have no visits” with A.M. and F.M. It also found that
“those conditions which would justify the initial assumption of
jurisdiction under . . . section 300 no longer exist and are not
likely to exist if supervision is withdrawn and the court
terminates jurisdiction with a juvenile custody order awarding
parents joint legal custody,[7] and [A.S.] sole physical custody[,
with] mother . . . hav[ing] monitored visits a minimum of nine
hours per week.” (Capitalization omitted.)
       On September 23, 2020, the juvenile court issued custody
and parentage orders that are consistent with its
September 18, 2020 rulings, and terminated its jurisdiction over

      7 Although the juvenile court’s minute orders for the
hearing stated that the “[p]arents” would be awarded joint legal
custody, the court’s oral ruling clarified the court intended to
award joint legal custody to only A.S. and mother.




                                     8
the case. G.R. timely appealed the jurisdictional and
dispositional orders arising from the subsequent petition.

                          DISCUSSION

A.    G.R. Fails to Show that the Juvenile Court Lacked
      Jurisdiction Under Section 300, Subdivision (d)
       As we noted in the Procedural Background, all three counts
in the subsequent petition alleged G.R. fondled A.M.’s vagina
with his hand on one occasion, G.R. fondled her legs and “the
area above the child’s vagina and below the child’s belly button”
on another occasion, and at certain points in time, G.R. “fondled”
A.M.’s back underneath and on top of her clothes while hugging
her, and “fondled . . . [her] hands, legs and knees with [his]
hands, causing the child . . . to feel uncomfortable.” In sustaining
the petition, the juvenile court found this conduct gave rise to
jurisdiction under section 300, subdivisions (b)(1), (d), and (j).
       G.R. argues “DCFS failed to carry its burden [of showing]
that [he] sexually abused A.M. under either of the subdivisions
[of section 300] pled—(b) or (d), and therefore derivatively, (j).”
For the reasons discussed below, we conclude the juvenile court
did not err in asserting jurisdiction under section 300,
subdivision (d). We do not separately assess whether jurisdiction
over A.M.’s siblings was proper under subdivision (j) because
G.R.’s challenge based on that subdivision is predicated on his
attack on the court’s assertion of jurisdiction under
subdivision (d). (See § 300, subd. (j) [providing that abuse or
neglect of a child’s sibling as defined under (inter alia) subds. (b)
or (d) can give rise to dependency jurisdiction]; In re J.F. (2019)
39 Cal.App.5th 70, 79 (J.F.) [“The juvenile court’s orders are
‘presumed to be correct, and it is appellant’s burden to




                                     9
affirmatively show error.’ [Citations.] . . . ‘ “When an appellant
fails to raise a point, . . . we treat the point as waived.” ’
[Citation.]”].) Furthermore, we decline to address whether the
evidence of G.R.’s sexual abuse of A.M. would also give rise to
jurisdiction under subdivision (b)(1). (See In re Briana V. (2015)
236 Cal.App.4th 297, 308 [“ ‘[T]he minor is a dependent if the
actions of either parent bring [the minor] within one of the
statutory definitions of a dependent. [Citations.]’ [Citation.] ‘For
this reason, an appellate court may decline to address the
evidentiary support for any remaining jurisdictional
findings . . . .’ [Citation,]” italics added].)
       Section 300, subdivision (d) provides for dependency
jurisdiction if “[t]he child has been sexually abused, or there is a
substantial risk that the child will be sexually abused, as defined
in Section 11165.1 of the Penal Code, by the child’s parent or
guardian or a member of the child’s household, or the parent or
guardian has failed to adequately protect the child from sexual
abuse when the parent or guardian knew or reasonably should
have known that the child was in danger of sexual abuse.”
(§ 300, subd. (d).)
       Penal Code section 11165.1, subdivision (b)(4) defines
sexual abuse to include: “The intentional touching of the genitals
or intimate parts, including the breasts, genital area, groin, inner
thighs, and buttocks, or the clothing covering them, of a child, or
of the perpetrator by a child, for purposes of sexual arousal or
gratification, except that it does not include acts which may
reasonably be construed to be normal caretaker responsibilities;
interactions with, or demonstrations of affection for, the child; or
acts performed for a valid medical purpose.” (Pen. Code, § 11165,
subd. (b)(4).)




                                   10
       “ ‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings [of the juvenile court,] . . .
we determine if substantial evidence, contradicted or
uncontradicted, supports them. “In making this determination,
we draw all reasonable inferences from the evidence to support
the findings and orders of the dependency court; we review the
record in the light most favorable to the court’s determinations;
and we note that issues of fact and credibility are the province of
the trial court.” [Citation.] “We do not reweigh the evidence or
exercise independent judgment, but merely determine if there are
sufficient facts to support the findings of the [juvenile] court.
[Citations.]” ’ ” (In re I.J. (2013) 56 Cal.4th 766, 773 (I.J.).)
Appellant “has the burden of showing the jurisdictional finding[s
are] unsupported by substantial evidence.” (See In re
Giovanni F. (2010) 184 Cal.App.4th 594, 598 (Giovanni F.).)
       At bottom, G.R. raises the following challenges to the
juvenile court’s assertion of jurisdiction under section 300,
subdivision (d): (1) A.M.’s foster caregiver did not observe G.R.
engage in “any sexually inappropriate behavior” during his visits
with A.M.; (2) A.M. admitted that during her visits with G.R., she
“ ‘kn[ew] he[ was] trying to be affectionate but . . . d[idn’t] like it”;
(3) there were inconsistencies between, and within, what G.R.
describes as vague accounts of sexual abuse A.M. had relayed to
the police, A.M.’s therapist, DCFS, the forensic interviewer, and
the court, and A.M. had told DCFS on two occasions G.R. had not
sexually abused her; (4) A.M.’s description of an incident
occurring in a shower negates a finding of sexual intent or is
“physiological[ly] impossib[le]”; (5) the version of a bathroom
incident A.M. described during the forensic interview “was
physically improbable”; and (6) record evidence shows that A.M.




                                      11
fabricated allegations of sexual abuse at the behest of her
maternal grandmother (MGM) so that A.M. would not reunify
with G.R. Under our deferential substantial evidence standard,
none of these contentions demonstrates error.8
      First, G.R.’s arguments regarding his visits with A.M. (i.e.,
items (1) and (2) above) are, in effect, a claim that the following


      8  G.R. further argues that the juvenile court “misapplied
the law when it declared the conduct [A.M.] described was
neither rape nor sexual assault but could nonetheless qualify as
sexual abuse because he touched her thighs and buttocks,” given
that “[t]he record does not show A.M. claimed [G.R.] touched her
buttocks or thighs.”
      This is not a fair interpretation of the juvenile court’s
statement. In the course of observing that DCFS had alleged
conduct described in Penal Code section 11165.1,
subdivision (b)(4), the court stated, “If you touch the inner thighs
or buttocks of a 10- or 11-year-old child, it may not be sexual
assault, but it is clearly inappropriate and would be highly
distressing to a child, and there is just no reason to do that other
than sexual gratification.” Thus, the context of this passage
indicates the court was merely identifying examples of conduct
that fall within the scope of this provision, which includes “[t]he
intentional touching of the . . . genital area, groin, inner thighs,
and buttocks . . . .” (See Pen. Code, § 11165.1, subd. (b)(4)).
       Additionally, G.R. does not offer any analysis or citation to
the record to support his assertion in his appellate brief that
“[t]he record does not show A.M. claimed [he] touched her . . .
thighs.” (Recall that the juvenile court found G.R. had touched
A.M.’s legs.) Accordingly, G.R. has waived this challenge. (See
Hernandez v. First Student, Inc. (2019) 37 Cal.App.5th 270, 277
(Hernandez) [“ ‘[T]o demonstrate error, an appellant must supply
the reviewing court with some cogent argument supported by
legal analysis and citation to the record.’ [Citation.]”].)




                                    12
allegations from count d-1 do not amount to sexual abuse: “On
prior occasions, [G.R.] hugged [A.M.], while [he] fondled the
child’s back underneath the child’s clothes and on top of the
child’s clothes,” and he “fondled [A.M.’s] hands, legs and knees
with [his] hands, causing the child to feel uncomfortable.” We
need not address G.R.’s challenges to this portion of count d-1
because the other conduct A.M. reported was sufficient to give
rise to jurisdiction under section 300, subdivision (d).
       Next, G.R. contends there are discrepancies between and
within A.M.’s allegations of sexual abuse, A.M.’s allegations are
too vague, and she initially told the agency that G.R. did not
sexually abuse her (item (3) above). For instance, G.R. claims
A.M. told the police that G.R. touched her above her vagina and
under her navel when she was in the shower but she later stated
during the forensic interview that G.R. “ ‘almost touched her
lower stomach’ ” during that encounter.9 (Italics added.)
Another example is G.R.’s assertion that “A.M.’s memory was
selective” during her forensic interview because she could not


      9  Although DCFS asserts A.M. described “the shower
incident” during her forensic interview, G.R. claims A.M. alleged
two separate shower incidents in the interview, which he calls
“Shower incident #1” and “Shower incident #2.” In so doing, G.R.
simply labels quotations from various transcript excerpts as
descriptions of “Shower incident #1” and “Shower incident #2,”
but fails to explain why he believes A.M. was describing two
different events. Accordingly, we need not address this issue
further. (See Hernandez, supra, 37 Cal.App.5th at p. 277 [“We
may and do ‘disregard conclusory arguments that are not
supported by pertinent legal authority or fail to disclose the
reasoning by which the appellant reached the conclusions he
wants us to adopt.’ [Citation.]”].)




                                  13
remember the name of the sister who was in the shower with her.
Yet another instance is G.R.’s claim that although A.M. reported
to DCFS that he touched the outside of her underwear during the
bathroom incident, A.M. testified at the adjudication hearing that
he touched “her under her underwear” on that occasion.
       In essence, G.R. is arguing that these and other purported
differences and the lack of clarity in A.M.’s statements establish
the juvenile court erred in finding A.M. was a “highly credible”
witness and “the things she described were to the best of her
recollection things that actually happened.”10 G.R. misconceives
our standard of review. We may reject “the statements of a
witness who has been believed by the trier of fact” only if “it [is]
physically impossible for the statements to be true, or their
falsity [is] apparent without resorting to inferences or deductions.
[Citation.]” (See In re Jordan R. (2012) 205 Cal.App.4th 111, 136
(Jordan R.), italics added, citing People v. Friend (2009) 47
Cal.4th 1, 41 (Friend).) With regard to the alleged defects
encompassed in item (3) above, G.R. has not satisfied this
burden.
       As previously noted in item (4) above, G.R. claims
statements A.M. made during the forensic interview establish
nothing more than that he “ ‘[a]lmost touch[ed]’ [her] tummy
while turning off the shower . . . .” Although A.M. did make
statements that one could interpret to suggest that G.R. “almost
touched [her] stomach” when he was “[t]rying to turn off the
water,” she later stated that during this incident, “he was

      10 For example, G.R. argues A.M’s “allegations were vague,
contradictory, and ultimately unsupported by the evidence,” and
that she “was not credible when describing the . . . claims of
inappropriate touching.”




                                   14
petting . . . the lower part of [her] stomach.” (Italics added.) The
juvenile court could have credited this second statement, which
contravenes G.R.’s assertion that he unintentionally touched
A.M. while he was turning off the shower faucet.
      In addition, a police report DCFS submitted to the court
indicates A.M. stated G.R. had “touched her in between her legs
with his hands . . . . right above her vagina and below her belly
button” while she was in the shower. The juvenile court could
have reasonably inferred A.M.’s statement from the police report
provided further clarity regarding which part of the body G.R.
had touched in the shower. Regardless of whether this part of
her body falls within Penal Code section 11165.1,
subdivision (b)(4)’s definition of “intimate parts,” its proximity to
A.M.’s vagina, coupled with the evidence discussed below that
G.R. touched A.M.’s vagina or the clothing covering it on another
occasion, supports a finding of a substantial risk that G.R. would
sexually abuse her. (See § 300, subd. (d) [providing that a
“substantial risk” of sexual abuse gives rise to jurisdiction].)
Further, we reject G.R.’s assertion that it was “physiological[ly]
impossib[le]” for G.R. to touch A.M. in the area she described
because G.R. does not support it with any record evidence or
judicially noticeable fact.11 (See Hernandez, supra,


      11 Even if basic principles of female anatomy were the
proper subject of judicial notice (see Evid. Code, § 452, subd. (g)
[authorizing judicial notice of “[f]acts and propositions that are of
such common knowledge within the territorial jurisdiction of the
court that they cannot reasonably be the subject of dispute”]), we
would still reject G.R.’s claim of impossibility because the female
body has an area that is between the legs, below the navel, and
above the vagina—i.e., the pubic region.




                                     15
37 Cal.App.5th at p. 277.) Insofar as G.R. claims A.M. identified
a contact area that cannot be characterized as her lower stomach,
the juvenile court was entitled to infer that any such discrepancy
was attributable to the child’s incomplete knowledge of female
anatomy.
      As also previously noted in item (5) above, G.R. contends
that the account of the bathroom incident A.M. provided during
her forensic interview is “physically improbable.” G.R. points out
A.M. stated during this interview that G.R. entered the bathroom
while she was sitting down using the toilet, and that he then
touched her private part while her underwear was on, but she
slipped and he ultimately touched her private part under the
underwear. G.R. challenges the plausibility of this account,
arguing that “most people do not use the toilet with their
underwear on” and “general female physiology presents that it
would be quite a challenge for a person to casually insert one’s
hand to reach the vagina while the other person was sitting on
the toilet.”12



      12  At the August 17, 2020 adjudication hearing, G.R.’s
counsel asked A.M., “Can you tell me what you did right after
[G.R.] left the bathroom?” A.M. responded, “Right after he left, I
started like to hurt—I tried to tell my mom, but she was sleeping,
and I tried to tell her and then she told me that she will tell him
in the morning to stop and yeah.” This testimony is arguably
ambiguous, given that it does not clarify whether A.M. felt any
physical pain as a result of G.R.’s physical contact with her
vagina, or whether A.M. instead endured some sort of emotional
“hurt.” To add to the ambiguity, the jurisdiction/disposition
report recites A.M. told the agency that “ ‘it didn’t hurt’ ” when
G.R. touched her in the bathroom.




                                   16
         G.R. overlooks the fact DCFS reported that when it
interviewed A.M. on February 7, 2020, A.M. stated “[s]he got up
quickly and lifted her underwear” after G.R. entered the
bathroom but before he “touched her vagina over her underwear.”
Under the substantial evidence standard, we must assume the
juvenile court read the accounts of the bathroom incident from
the forensic interview and the police report in pari materia.
Furthermore, the court was entitled to infer from this evidence
that G.R. perpetrated “sexual abuse” under Penal Code
section 11165.1, subdivision (b)(4) by touching A.M.’s genital area
and/or the clothing covering it for the purposes of sexual arousal
or gratification. (See In re R.C. (2011) 196 Cal.App.4th 741, 750
[“ ‘A touching which might appear sexual in context because
of . . . the nature of the touching[ ] or the absence of an innocent
explanation[ ] is more likely to produce a finding that the act was
indeed committed for a sexual purpose . . . .’ [Citation.]”].)
         Lastly, concerning item (6) above, G.R. argues the
conditions surrounding A.M.’s reports of sexual abuse indicate
MGM coached A.M. to fabricate these allegations so that A.M.
would not be reunited with G.R. As illustrative, G.R. claims
“MGM acknowledged she did not get along with [mother], largely
due to [m]other’s relationship with [G.R.,] and the record amply
evidences MGM’s ongoing attempt to bias DCFS against [G.R.]
and [m]other.” Another example is G.R.’s claim that the day
before A.M.’s interview with the police, she and her siblings had
an unmonitored visit with A.S. and MGM, and “[t]he more
serious allegations A.M. made against [G.R.] surfaced after she
and MGM spoke about the matter.” An additional example is
G.R.’s contention that A.M. “denied any sexual abuse or
inappropriate touching” “[w]hen the dependency [case] first




                                    17
began in 2018,” and that A.M.’s allegations of sexual abuse
“started surfacing” only “[o]nce reunification loomed on the
horizon . . . .” These arguments attacking A.M.’s credibility again
misconceive our standard of review and G.R.’s burden on appeal
to demonstrate error. We thus reject the arguments falling
within the scope of item (6) above.
       In sum, G.R. attacks the juvenile court’s jurisdictional
findings of sexual abuse by advocating on appeal inferences and
credibility findings that are within the province of that court.
This kind of challenge is insufficient to discharge his “burden of
showing the jurisdictional finding[s are] unsupported by
substantial evidence.” (See Giovanni F., supra, 184 Cal.App.4th
at p. 598; see also Friend, supra, 47 Cal.4th at pp. 40–41
[rejecting an appellate challenge to a witness’s testimony because
“[t]he impeachment arguments that defendant repeat[ed] . . .
involve[d] simple conflicts in the evidence” (e.g., the trial
testimony “differed in some details from [the witness’s] previous
statements”) that did not establish the witness’s “testimony was
inherently incredible”]; Jordan R., supra, 205 Cal.App.4th at
p. 136 [“To the extent the trial court’s findings rest on an
evaluation of credibility, the findings should be regarded as
conclusive on appeal.”]; I.J., supra, 56 Cal.4th at p. 773 [“ ‘ “[W]e
draw all reasonable inferences from the evidence to support the
findings . . . .” [Citation.]’ ”].) Accordingly, we affirm the juvenile
court’s order sustaining the subsequent petition.

B.    G.R. Does Not Demonstrate the Juvenile Court Erred
      in Setting Aside Its Prior Ruling Declaring Him a
      Presumed Father of A.M.
      At the September 18, 2020 disposition hearing, the juvenile
court set aside its prior order designating G.R. as a presumed



                                     18
father of A.M., reasoning that, “under Family Code
[section] 7612, [A.S.] has the stronger claim to presumed father
status.” Family Code section 7612, subdivision (b) provides in
pertinent part: “If two or more presumptions arise under
Section 7611 that conflict with each other, . . . the presumption
that on the facts is founded on the weightier considerations of
policy and logic controls.” (Fam. Code, § 7612, subd. (b).)
Although this provision ordinarily precludes a court from
designating more than one presumed father of a child,
subdivision (c) of that statute states that, “[i]n an appropriate
action, a court may find that more than two persons with a claim
to parentage under this division are parents if the court finds
that recognizing only two parents would be detrimental to the
child.” (See id., subd. (c); see also In re Alexander P. (2016) 4
Cal.App.5th 475, 496–498 (Alexander P.) [noting that although
Fam. Code, § 7612, subd. (b) “preclude[s]” a court “from
designating more than one presumed parent,” subd. (c) allows a
child to have more than one presumed parent in certain “ ‘rare
cases’ ”].)
       G.R. argues the “court’s ruling . . . stripping [him] of his
presumed father status” vis-à-vis A.M. “presents an unusual legal
issue: Can a parent lose his presumed father status, a judgment
long final and never challenged, if he thereafter is found to
commit acts subjecting the child to jurisdiction under
section 300?” G.R. claims that the answer to that question is no.
For the reasons stated below, we disagree with such an absolute
proposition.
       Section 385 confers upon a juvenile court “the statutory
authority . . . to change, modify, or set aside ‘[a]ny order made by
the court in the case of any person subject to its jurisdiction’




                                   19
sua sponte,” and we review a court’s exercise of that authority for
abuse of discretion. (See Nickolas F. v. Superior Court (2006)
144 Cal.App.4th 92, 98, 111, 116, 118–119 (Nickolas F.), quoting
§ 385.)13 Likewise, the juvenile court’s application of Family
Code section 7612 to resolve the competing claims of several
presumed fathers is reviewed for abuse of discretion.14

      13  G.R. concedes the juvenile court reconsidered its prior
order declaring him to be a presumed father of A.M. sua sponte.
Additionally, G.R. does not argue the court failed to provide him
with the “notice and . . . opportunity to be heard” that must
precede the sua sponte reconsideration of a prior order. (See
Nickolas F., supra, 144 Cal.App.4th at p. 98; see also J.F., supra,
39 Cal.App.5th at p. 79 [“ ‘ “When an appellant fails to raise a
point, or asserts it but fails to support it with reasoned argument
and citations to authority, we treat the point as waived.” ’
[Citation.]”].) Notwithstanding G.R.’s suggestion to the contrary,
res judicata and collateral estoppel did not bar the juvenile court
from setting aside its prior paternity finding sua sponte. (See
In re J.P. (2020) 55 Cal.App.5th 229, 232, 239, 241–243 [holding
that res judicata and collateral estoppel do not preclude a
juvenile court from sua sponte reconsidering a previous paternity
determination made in an ongoing dependency case].)
      14  Although the substantial evidence standard of review
applies to a juvenile court’s ruling on whether a man satisfies the
statutory requirements for presumed father status (see In re L.L.
(2017) 13 Cal.App.5th 1302, 1310, 1313 (L.L.)), the abuse of
discretion standard governs (i) the court’s resolution of the
competing claims of multiple presumed fathers under Family
Code section 7612, subdivision (b); and (ii) its decision regarding
whether a child should have more than one presumed father
under Family Code section 7612, subdivision (c). (See J.R. v. D.P.
(2012) 212 Cal.App.4th 374, 389 (J.R.) [holding that “the court’s
resolution of competing presumptions under [Family Code]
section 7612,” subd. (b) “is an issue entrusted to the trial court’s



                                   20
Accordingly, we may reverse the court’s ruling only if it is
“ ‘ “ ‘arbitrary, capricious, or patently absurd . . . .’ ” ’ [Citation.]”
(See In re Caden C. (2021) 11 Cal.5th 614, 641.)
        G.R. suggests that our review of the order setting aside his
presumed father status is de novo because it calls for an
assessment of “[w]hether the trial court correctly applied the
relevant law . . . .” None of the cases G.R. cites in his opening
brief for that proposition involves an order under Family Code
section 7612 resolving the competing claims of multiple presumed
fathers.15 Additionally, G.R. seems to argue in his reply that


discretion,” italics & capitalization omitted]; Alexander P., supra,
4 Cal.App.5th at pp. 496–499 [concluding that a juvenile court
did not “abuse [its] discretion” in designating more than one
presumed father pursuant to Fam. Code, § 7612, subd. (c)].)
      15  (Citing Tanguilig v. Valdez (2019) 36 Cal.App.5th 514,
524 [holding that “whether the trial court applied the correct
burden of proof in evaluating [a] petition” for a restraining order
is “review[ed] de novo”]; In re Aurora P. (2015) 241 Cal.App.4th
1142, 1157 [holding that “[a]llocation of the burden of proof” at a
section 364 review hearing “presents an issue of statutory
construction subject to de novo review”]; Adoption of A.B. (2016)
2 Cal.App.5th 912, 919 [holding that the construction of Fam.
Code, § 7822, which “establishes the grounds for terminating
parental rights due to a parent’s voluntary abandonment,” “ ‘is a
question of law we review independently’ ”]; In re Quentin H.
(2014) 230 Cal.App.4th 608, 613 [holding that whether a statute
that creates an evidentiary presumption “was properly applied in
light of undisputed contrary evidence and, if not, whether the
[social welfare agency] had met its duty at the jurisdiction
hearing to show by a preponderance of the evidence that [the
minors] were children described by one of the subdivisions of
section 300, are legal questions subject to de novo review”].)
Although G.R.’s reply brief includes several more case citations to



                                       21
because A.M. did not ask the juvenile court to exercise its
authority under section 385, the court’s ruling presents a
question of law subject to de novo—as opposed to abuse of
discretion—review. This argument appears to ignore that
section 385 confers upon the juvenile court the authority to
reconsider its orders sua sponte, and its exercise of that authority
is reviewed for abuse of discretion. (See also Hernandez, supra,
37 Cal.App.5th at p. 277 [“ ‘[T]o demonstrate error, an appellant
must supply the reviewing court with some cogent argument
supported by legal analysis[,]’ ” italics added].)
       We conclude G.R. has failed to demonstrate any abuse of
discretion when the juvenile court set aside G.R.’s presumed
father status. “In weighing the conflicting interests” of multiple
presumed fathers under Family Code section 7612,
subdivision (b), “ ‘the trial court must in the end make a
determination which gives the greatest weight to [the child’s]
well-being.’ [Citations.]” (See J.R., supra, 212 Cal.App.4th at
p. 390.) By setting aside G.R.’s presumed father status after
sustaining the subsequent petition, the juvenile court impliedly
found that A.M.’s well-being would be best served if her sole
presumed father was not the man who had sexually abused her.
That conclusion is not arbitrary, capricious, or patently absurd.


support the general proposition that a court’s application of the
law is subject to de novo review, we need not address these
decisions because G.R. does not claim that any of them involved
the competing claims of multiple presumed fathers. (See
Hodjat v. State Farm Mutual Automobile Ins. Co. (2012)
211 Cal.App.4th 1, 10 [“[A]n appellant is required to not only cite
to valid legal authority, but also explain how it applies in his
case.”].)




                                    22
Similarly, the juvenile court did not act in an arbitrary,
capricious, or patently absurd manner in tacitly concluding that
removing presumed father status from A.M.’s abuser, and
thereby recognizing A.S. and mother as A.M.’s “only two
parents[,] would [not] be detrimental to the child.” (See
Fam. Code, § 7612, subd. (c).)
       G.R. counters with three decisions he contends establish
that “a father who otherwise qualified for presumed status
[can]not be deprived of that status by the competing claims of
another father, solely because section 300 jurisdictional
allegations were sustained against him”: (1) In re Alexander P.,
supra, 4 Cal.App.5th 475; (2) In re J.O. (2009) 178 Cal.App.4th
139 (J.O.);16 and (3) L.L., supra, 13 Cal.App.5th 1302. These
authorities do not support G.R.’s contention that sustained
allegations of sexual abuse against a child are not a sufficient
basis for setting aside a man’s presumed father status under
Family Code section 7612, subdivisions (b) and (c).
       Alexander P. upheld a juvenile court’s order designating a
stepfather as a presumed father and rejected another parties’
attempt to disqualify the stepfather from presumed father status,
even though the stepfather had assaulted the mother in the
child’s presence. (See Alexander P., supra, 4 Cal.App.5th at
pp. 479–480, 496.) The stepfather in that case had not sexually
abused the child, and the appellate court discussed this issue in
the course of determining whether the stepfather was
disqualified from presumed father status, and not whether,

      16  In re R.T. (2017) 3 Cal.5th 622, disapproved of a portion
of J.O. that is not relevant to this appeal—i.e., J.O.’s holding that
neglectful conduct must be shown to establish jurisdiction under
section 300, subdivision (b)(1). (See R.T., at pp. 627–628.)




                                    23
under Family Code section 7612, subdivision (b), he had a
stronger claim than did another potential presumed father. (See
Alexander P., at pp. 495–496 [“While we do not mean to minimize
the significance of [the stepfather’s] abuse of Mother, we do not
find it disqualified him as a matter of law from acquiring
presumed parent status. The violence, while committed in the
minor’s presence, was not directed at the minor.”].)17
       L.L. and J.O. held that if a presumed father has “met the
requirements of [Family Code] section 7611, subdivision (d), at
some point in [the child’s] life, his subsequent failure to continue
to meet those requirements . . . d[oes] not rebut the presumption
that he is a presumed father under that statute.” (See L.L.,
supra, 13 Cal.App.5th at p. 1312, italics added; J.O., supra,
178 Cal.App.4th at pp. 148–151.) In so holding, the J.O. court
distinguished a case like the one before it with no competing
paternity claims from an action in which a court is “resolving the
competing claims of two different men, both of whom can
establish a presumption of fatherhood under the provisions of the
Family Code.” (J.O., at p. 150, citing Fam. Code, § 7612,
subd. (b); accord, L.L., supra, 13 Cal.App.5th at p. 1313 [“[A]
presumed father’s failure to maintain a relationship with a child
or to provide support for them would be relevant in weighing the
competing claims of two presumed fathers under [Family Code]
section 7612, subdivision (b), but it has no relevance to, or


      17  Alexander P. also expressly distinguished the case
before it from a decision holding that a man seeking presumed
father status who molested the minor could be disqualified from
achieving that status. (See Alexander P., supra, 4 Cal.App.5th at
p. 495, citing In re T.R. (2005) 132 Cal.App.4th 1202, 1206–1207,
1210–1212, fn. 5.)




                                    24
application in, a juvenile court’s determination whether a person
initially qualifies as a presumed father under [Family Code]
section 7611, subdivision (d).”]). This distinction is significant
given J.O.’s reasoning that where there are no competing claims,
rebutting the presumption in Family Code section 7611,
subdivision (d) could leave a child with only one parent. (See
J.O., at p. 148 [“The Supreme Court [has] repeated the
admonition against . . . rebut[ting] a presumption of parenthood
arising under [Family Code] section 7611(d) where the result
would be to leave a child with fewer than two parents . . . .”].)
       Here, we have competing claims to presumed father status.
More important, the juvenile court did not find that G.R.’s
presumed father status had been rebutted or that he was
disqualified from having that designation, but instead concluded
that A.S. had the stronger claim to that designation. Indeed, as
just noted, J.O. and L.L. recognized that Family Code
section 7612, subdivision (b) authorizes a court to deny presumed
father status to a man otherwise qualified for that designation if
another man has a competing and stronger claim to that status.
(See J.O., supra, 178 Cal.App.4th at pp. 149–150; L.L., supra,
13 Cal.App.5th at p. 1313.)
       Finally, G.R. argues for the first time in his reply that we
should reverse the order because the juvenile court “selectively”
applied the law “in a punitive fashion to deprive” a biological
father “of his presumed father status.” (Boldface & capitalization
omitted.) In particular, G.R. complains the juvenile court did not
invite the parties to revisit A.S.’s presumed father status upon
sustaining the jurisdictional allegation that A.S. committed
domestic violence against mother in F.M.’s presence. We
disregard this belatedly raised argument. (In re Karla C. (2010)




                                   25
186 Cal.App.4th 1236, 1269 [“We need not address . . .
arguments . . . raised for the first time in [a] reply brief.”].)
      For the foregoing reasons, we conclude the juvenile court
did not err in setting aside its prior order declaring G.R. to be
A.M.’s presumed father.

                          DISPOSITION
      We affirm the juvenile court’s order sustaining the
subsequent petition and the order setting aside the court’s prior
ruling designating appellant G.R. as A.M.’s presumed father.
      NOT TO BE PUBLISHED.




                                           BENDIX, J.

We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                   26